Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Palmerston Stock Agency, Inc. (the “Company”) on Form10-K for the year endedApril30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Form 10-K”), I, Ian Raleigh, President,Principle Executive Officer andPrinciple Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Form 10-K fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 20, 2012 /s/ Ian Raleigh Ian Raleigh President, Chief Financial Officer, (Principal Executive Officer, Principal Financial Officer and Chief Accounting Officer)
